Citation Nr: 0424632	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  98-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating greater than 40 percent 
for diabetes mellitus from April 22, 2002.  


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1980 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.
 
The June 1997 rating decision granted service connection for 
diabetes mellitus and awarded a 10 percent disability rating.  
The veteran appealed the evaluation assigned.  In October 
1999, the veteran testified before the undersigned at a 
Travel Board hearing, a transcript of which is associated 
with the claims folder.  In a December 1999 decision on 
appeal, among other things, the Board granted a disability 
rating no greater than 20 percent for diabetes.  The RO's 
January 2000 rating decision implemented the Board decision, 
establishing the 20 percent evaluation effective from 
September 12, 1999.  

The veteran appealed the December 1999 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a joint motion by the parties, in a February 2001 Order, 
the Court vacated that portion of the Board decision that 
denied a disability evaluation greater than 20 percent for 
diabetes mellitus and remanded the matter for consideration 
of the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  In an October 2001 
remand, the Board instructed the RO to accomplish additional 
development and to ensure compliance with the VCAA.  In a 
June 2002 rating action, the RO awarded a 40 percent 
disability rating effective from April 22, 2002.  

The case then returned to the Board.  The Board's January 
2003 decision denied a disability rating for diabetes 
mellitus greater than 10 percent before September 12, 1999 
and greater than 20 percent before April 22, 2002.  The 
decision deferred action of the issue of a disability rating 
greater than 40 percent from April 22, 2002, pending 
development of additional evidence by the Board pursuant to 
38 C.F.R. 
§ 19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, in July 2003, the Board 
remanded the case to the RO for consideration of the Board-
developed evidence.  The matter is again before the Board for 
appellate review.  

The Board notes that the veteran has not appealed the January 
2003 Board decision that denied an increase in disability 
rating prior to April 22, 2002.  The only issue currently 
before the Board is as set forth above.  

It is also noted that review of the claims folder reveals 
that the veteran has pursued several additional compensation 
claims.  He has a pending appeal from a June 2002 rating 
decision on a different issue.  Consultation with VA records 
indicates that this matter has been established as a separate 
appeal and docketed separately from the instant action.  That 
matter will be adjudicated by the Board in accordance with 
Board procedures regarding docket order.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  As of April 22, 2002, there is no evidence that the 
veteran requires more than one insulin injection per day and 
no evidence that he has ever had an episode of ketoacidosis 
or hypoglycemic reaction, or any symptom of diabetes 
mellitus, which required hospitalization.  
  

CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent 
for diabetes mellitus from April 22, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.21, 4.119, Diagnostic Code 7913 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, mentioned above, was enacted in November 2000, 
during the course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an October 2001 letter to the veteran, the 
RO gave explained which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  In addition, in supplemental 
statements of the case dated in June 2002 and August 2003 
explain the evidence needed to prevail in the claim for an 
increased rating for diabetes mellitus.  Also, supplemental 
statements of the case dated in August 2003 and February 2004 
include the text of the regulation that implements the notice 
and assistance provisions from the VCAA statute.  
Accordingly, the Board finds that the RO has provided all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
appeal stems from an initial rating assigned upon 
establishing service connection for diabetes mellitus, a 
claim the RO received and adjudicated in 1997, years before 
the enactment of the VCAA, such that providing notice of VCAA 
requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the October 2001 VCAA notice letter to 
the veteran does not specifically contain this request, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's VA medical records and a relevant medical 
examination and opinion.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  With respect to the issue currently before 
the Board, i.e., the disability rating for diabetes mellitus 
from April 22, 2002, the veteran has not identified or 
authorized the release of any private medical evidence.  In 
fact, the Board received no response to the March 2003 letter 
to the veteran seeking just such information.  In addition, 
in August 2003 correspondence, the veteran indication that he 
had no other information in support of his appeal.  
Therefore, the Board finds that all reasonable efforts have 
been made to assist the veteran with developing evidence in 
support of his appeal.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the October 2001 and July 2003 remands.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran appealed the initial disability rating assigned 
by the RO in its June 1997 rating decision.  Staged ratings 
have been assigned under Diagnostic Code (Code) 7913.  
38 C.F.R. § 4.119.  Fenderson, 12 Vet. App. at 126.  As of 
April 22, 2002, the veteran's diabetes mellitus is evaluated 
as 40 percent disabling.    

Under Code 7913, a 40 percent rating is assigned for diabetes 
mellitus when the disability requires insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted for diabetes that requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  The maximum 100 percent 
rating is in order for diabetes requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Note 1 to Code 7913 states that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Code 7913. 

VA medical records dated in April 2002 showed that the 
veteran was prescribed human NPH insulin, one injection per 
day.  His other medications included metformin and Avandia; 
glipizide was discontinued.  He followed-up two weeks later 
in May 2002, which resulted in an adjustment in the dosage of 
his initial insulin prescription.  The veteran had a follow-
up appointment with the endocrinology clinic in September 
2002.  It was noted that his diabetes was under better 
control with metformin, Avandia, and NPH insulin every night.  
There was no change in medications.  Endocrinology notes from 
November 2002 indicated that the diabetes was poorly 
controlled; the veteran was not watching his diet.  
Medications were unchanged.  The veteran's diabetes remained 
uncontrolled, according to January 2003 endocrinology notes.  
The NPH insulin dosage was increased, but the number of doses 
remained once a day.  Notes from the veteran's primary care 
physician dated in July 2003 indicated that he was now taking 
30 units of insulin, as well as continued oral medications.  
The August 2003 endocrinology clinic entry indicated that the 
veteran's diabetes was still uncontrolled but slightly 
better.  Endocrinology notes dated in December 2003 stated 
that the veteran still took metformin and Avandia, as well as 
30 units of insulin per day, with continued poor control.  

The veteran was afforded a VA examination in May 2003.  The 
examiner reviewed the claims folder for the examination.  She 
noted that the veteran was started on insulin in April 2002.  
He was currently taking 20 units of Humulin N; he had taken 
as much as 30 units.  He also took metformin and Avandia and 
watched his diet.  The veteran rarely had hypoglycemia and 
had never been in ketoacidosis or coma.  He continued to work 
for the post office.  His activities were unrestricted due to 
his diabetes mellitus, although he had been told not to run.  
His only complication from diabetes had been impotence.  
There was no evidence of cardiac or renal involvement.  
Following the examination, the examiner diagnosed disorders 
including Type 2 diabetes mellitus.       

Initially, the Board notes that the only complication 
indicated by the evidence of record is impotence.  The RO 
granted service connection for erectile dysfunction, and 
awarded special monthly compensation for loss of use of a 
creative organ, in a June 2003 rating decision.  Therefore, 
any disability from this complication will not be considered 
in the general disability evaluation for diabetes mellitus.  
38 C.F.R. 
§ 4.119, Code 7913, Note 1.   

In this case, the Board finds that the overall disability 
picture does not more closely approximate the criteria for a 
rating greater than 40 percent.  38 C.F.R. § 4.7.  The 
evidence shows that the veteran's diabetes mellitus since 
April 22, 2002 requires the use of insulin, as well as oral 
hypoglycemic medications and a restricted diet.  The report 
of the May 2003 VA examination also suggests the need for 
regulation of activity.  However, there is no evidence that 
the veteran requires more than one insulin injection per day.  
In addition, there is no evidence that he has ever had an 
episode of ketoacidosis or hypoglycemic reaction, or any 
symptom of diabetes mellitus, which required hospitalization.  
Therefore, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for diabetes mellitus from April 22, 2002.  38 C.F.R. 
§ 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  As stated above, there is no 
evidence of any hospitalization related to the service-
connected diabetes mellitus.  In addition, the May 2003 VA 
examination report states that the veteran continues to work 
without indication or suggestion of significant impairment.  


ORDER

A disability rating greater than 40 percent for diabetes 
mellitus from April 22, 2002 is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



